In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS

*************************
SUSAN O’NEILL,             *
                           *                          No. 11-27V
               Petitioner, *                          Special Master Christian J. Moran
                           *
v.                         *                          Filed: May 2, 2013
                           *
SECRETARY OF HEALTH        *                          Attorneys’ fees and costs; stipulation of
AND HUMAN SERVICES,        *                          fact; award in the amount to which
                           *                          respondent does not object
               Respondent. *
                           *
*************************

                    UNPUBLISHED DECISION ON FEES AND COSTS1

Diana L. Stadelnikas, Maglio Christopher and Toale, Sarasota, FL, for Petitioner;
Jennifer L. Reynaud, U.S. Department of Justice, Washington, D.C., for Respondent.

        Petitioner, Susan O’Neill, filed a stipulation of fact concerning final attorneys’ fees and
costs in the above-captioned matter on April 30, 2013. Previously, Ms. O’Neill informally
submitted a draft application for attorneys’ fees and costs to respondent for review. During
informal discussions, respondent raised objections to certain items in petitioner’s draft
application. Based on these discussions, petitioner amended her application to request
reimbursement in the amount of $23,250.00. Respondent does not object to this amended
request. The court awards this amount.

        Ms. O’Neill filed for compensation alleging that she was injured by the influenza vaccine
she received on September 18, 2009. Ms. O’Neill received compensation based upon the
parties’ stipulation. Decision, filed Apr. 16, 2013. Because Ms. O’Neill received compensation,
she is entitled to an award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

       Ms. O’Neill seeks a total of $23,250.00 in attorneys’ fees and costs for her counsel.
Additionally, in compliance with General Order No. 9, Ms. O’Neill represents that she incurred


       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
no out-of-pocket litigation expenses while pursuing this claim. Respondent has no objection to
the amount requested for attorneys’ fees and costs.

        After reviewing the request, the court awards a check made payable to petitioner and
petitioner’s attorney in the amount of $23,250.00 for attorneys’ fees and litigation costs. The
court thanks the parties for their cooperative efforts in resolving this matter.

       The Clerk shall enter judgment accordingly.2

       IT IS SO ORDERED.

                                                      s/Christian J. Moran
                                                      Christian J. Moran
                                                      Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.


                                                 2